Citation Nr: 1809654	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-19 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for kidney cancer.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Sanford, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2009 rating decision in which the RO, inter alia, denied the Veteran's claim for kidney cancer.  In September 2009, the Veteran filed a notice of disagreement (NOD) as to the denial of service connection for kidney cancer.  A statement of the case (SOC) was issued in January 2014.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Appeals) in February 2014.

In February 2017, the Veteran testified during a Board videoconference hearing before a Veterans Law Judge (VLJ); a transcript of the hearing has been associated with the claims file.

While the Veteran previously had a paper claims file, his appeal is now being processed utilizing the paperless, electronic Veteran Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.   All records have been reviewed.

As a final preliminary matter, the Board notes that the Veteran's surviving spouse filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child, in May 2017.  The Veteran's surviving spouse also filed a VA Form 21-0847, Request for Substitution of Claimant upon Death of Claimant, in February 2018.  It does not appear from a review of the current record that a substitution eligibility determination has been made.  This matter is referred to the AOJ for appropriate action.


FINDING OF FACT

In May 2017, the Board received notification that the Veteran died in May 2017.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the remaining claims on appeal, at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran, and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  See 38 C.F.R. § 20.1106 (2017). 


ORDER

The appeal is dismissed.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


